UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-7182



DEREK MARQUIS FLEMING,

                                             Plaintiff - Appellant,

         versus

D. E. GAINES, Police Officer at Greensboro
Police Department; SYLVESTER DAUGHTRY, Chief
of Police, Greensboro Police Department,

                                            Defendants - Appellees,

         and

GREENSBORO POLICE DEPARTMENT,

                                                          Defendant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro.    James A. Beaty, Jr.,
District Judge. (CA-94-225)

Submitted:   November 21, 1996           Decided:   December 6, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Derek Marquis Fleming, Appellant Pro Se. Lindsay Reeves Davis,
Jr., NICHOLS, CAFFREY, HILL, EVANS & MURRELLE, Greensboro, North
Carolina, for Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Fleming v. Gaines, No. CA-
94-225 (M.D.N.C. May 16, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                3